         Case 1:21-cr-00123-PLF Document 34-1 Filed 08/11/21 Page 1 of 3




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia


                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                     August 11, 2021

VIA USAFX and Email
Celia Goetzl, Esq.
Celia_Goetzl@fd.org

Ubong Akpan, Esq.
Ubong_Akpan@fd.org


       Re:      United States v. Vital GossJankowski, 21-CR-123 (PLF)


Dear Counsel:

        Pursuant to our discovery obligations, we are writing to provide the following items listed
below, which include your client’s full Facebook return; the results of your client’s known
identifiers against voluminous data such as tips, tower dumps, and geofence results; and Grand
Jury material. Please note that the Grand Jury transcript is marked sensitive because it includes
Officer M.M.’s name.

   •   With this letter, the government is provided the following files via USAfx:




                                                2
         Case 1:21-cr-00123-PLF Document 34-1 Filed 08/11/21 Page 2 of 3




           o Grand Jury Materials




                   ▪   Sensitive (NOTE: this material is sensitive because it includes Officer
                       M.M.’s name)



(As with all files uploaded to USAfX, they may automatically delete after 60 days per the
automatic retention policy in place. Please download the files before then.)

        Note that all these files will be being formally processed for discovery by the discovery
team assigned to the Capitol Riots cases. As such, the same files will be re-produced with bates-
stamps at a later date. Nevertheless, we wanted to provide you what we can now as we wait for
this processing to be finalized.

Upcoming Discovery

        The government will continue to provide additional discovery on a rolling basis. Like the
files being provided in connection with this letter, all the files will be re-disclosed once
processed and bates-stamped by the discovery team.

        Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of
similarly situated defendants, and citizen tips. The government is working to develop a system
that will facilitate access to these materials. In the meantime, please let us know if there are any
categories of information that you believe are particularly relevant to your client.

       Please contact us if you have any issues accessing the information, and to confer
regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

       We recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. We will provide timely disclosure if any such material
comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, we will provide information


                                                 3
         Case 1:21-cr-00123-PLF Document 34-1 Filed 08/11/21 Page 3 of 3




about government witnesses prior to trial and in compliance with the court’s trial management
order.

        We request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. We also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975).
We request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, we
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        We will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact us.

                                       /s/ Cara Gardner
                                      Cara Gardner
                                      Assistant United States Attorney
                                      D.C. Bar 1003793
                                      U.S. Attorney’s Office
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      202-252-7009
                                      Cara.Gardner@usdoj.gov

                                       /s/ Michael J. Romano
                                      Michael J. Romano
                                      Trial Attorney / Detailee
                                      IL Bar 6293658
                                      U.S. Attorney’s Office
                                      555 4th Street, N.W.
                                      Washington, D.C. 20530
                                      202-262-7850
                                      michael.romano@usdoj.gov




                                                4
